          Case 3:20-cv-00337-JWD-SDJ             Document 1       06/04/20 Page 1 of 14



                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

IN RE:

IN THE MATTER OF
56.40 ACRES IN EAST FELICIANA PARISH                           CIVIL ACTION NO. 20-CV-337
STATE OF LOUISIANA


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                   NATURE OF THE ACTION

         This is a civil action in rem brought to forfeit and condemn to the United States 56.40 Acres

in East Feliciana Parish, State of Louisiana (the “defendant property”), representing a thing of

value furnished by any person in exchange for a controlled substance or listed chemical in violation

of subchapter I of Chapter 13 of Title 21, and/or representing proceeds traceable to the exchange

of moneys for controlled substances or listed chemicals, in violation of the Controlled Substances

Act, 21 U.S.C. § 801, et seq., and therefore, is subject to forfeiture to the United States pursuant

to 21 U.S.C. § 881(a)(6).

                                  JURISDICTION AND VENUE

         The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this

particular action under 21 U.S.C. § 881(a)(6).

         This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in
         Case 3:20-cv-00337-JWD-SDJ              Document 1          06/04/20 Page 2 of 14



rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the

property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

       The defendant property consists of the property located in East Feliciana Parish in the State

of Louisiana, with all appurtenances, improvements, and attachments thereon, and is more fully

described below:

       That certain lot of parcel of ground together with all the buildings and
       improvements thereon, and all of the rights, ways, privileges, servitudes,
       appurtenances and advantages thereon belonging or anywise appertaining situated
       in the Parish of East Feliciana, State of Louisiana, and being TRACT HH
       containing 56.40 acres a per map entitled Map showing the survey of the former
       International Paper Company tract and resubdivision thereof into Tracts A thru HH
       for Loys Cecil Brown, Section 28, T 3 S- R 3 E, Greensburg Land District, East
       Feliciana Parish, La.” Recorded at Instrument Number 166497 of the public records
       of East Feliciana Parish, Louisiana (the “defendant property”).

       The record owner of the property is Wanda G. Harris.

                                               FACTS

                            The 2014 Sale of the Defendant Property

       1.      On May 12, 2014, a Cash Sale pertaining to the defendant property was filed into

the records of the Clerk of Court’s Office in East Feliciana Parish in the State of Louisiana.

This Cash Sale was signed on April 29, 2014, by the seller, Donald Ray Plain, Sr., and the buyer,

Wanda G. Harris. This Cash Sale represented that the defendant property was sold for $70,000

cash, of which the seller acknowledged receiving.

       2.      Person A was interviewed by the ATF who advised that the seller sold the

defendant property to Martrell Harris, the son of Wanda Harris, in exchange for approximately



                                                   2
        Case 3:20-cv-00337-JWD-SDJ            Document 1       06/04/20 Page 3 of 14



$100,000 cash and three kilograms of cocaine. The seller of the defendant property has a

history of purchasing large amounts of cocaine from Harris. The seller had purchased

approximately one kilogram of cocaine from Harris numerous times from approximately 2008

until 2011.

       3.      According to records from the East Feliciana Parish Assessor’s Office, Donald

Ray Plain, Sr., purchased the defendant property in a Cash Sale on September 18, 2007, for

$125,000.

                             Wanda Harris’ Employment History

       4.      According to records from the East Baton Rouge Parish School System, Wanda

Harris was hired in November 1976. She worked as a custodian and as a cafeteria worker. She

retired from the school system in September 2003.

                           Information provided by Wanda Harris

       5.      On May 14, 2020, Wanda Harris was interviewed by agents from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”) about the purchase of the defendant

property.

       6.      Ms. Harris advised that Martrell Harris is her youngest child. Ms. Harris worked

as a custodian and cafeteria employee in the East Baton Rouge Parish School System but retired

in the 2000s. She still pays the mortgage on her current residence and pays a car note for her

Honda Accord.

       7.      Ms. Harris advised that she was not very familiar with the location of the

defendant property but knew that it was around Clinton, Louisiana. She recalled signing

documents for the purchase of the property but did not remember much else about the

transaction. The details of the transaction were negotiated without her involvement or



                                                3
         Case 3:20-cv-00337-JWD-SDJ             Document 1       06/04/20 Page 4 of 14



knowledge. Ms. Harris did not know who the seller was. She did not provide the $70,000 cash

to purchase the property because she did not have the money. When advised that other

properties were in her name, she claimed to have no knowledge of this.

                        Martrell Harris’ Suspected Narcotics Activities

        8.      The ATF has been conducting an investigation of Martrell Antonio Harris for

several years. He is believed to be the head of a violent drug trafficking organization that

originated in Baton Rouge, Louisiana. It is believed that Martrell Harris has been involved in

drug trafficking for several years, dating back to the mid-1990s. He has amassed several million

dollars in assets and is believed to have directed several violent acts in order to maintain his

status in the organization. Harris has been the subject of numerous federal and state

investigations. Carroll Landry, the ATF special agent assigned to this case, has contacted

numerous witnesses who have confirmed that Martrell Harris has sold illegal narcotics in the

Baton Rouge area. It is believed that he has used illegal narcotics and proceeds from the sale of

illegal drug activity to purchase the defendant property.

        9.      Throughout the course of this investigation, ATF agents and officers have spoken

with several different cooperating witnesses concerning Martrell Harris’ involvement in

narcotics trafficking for several years.

        10.     Cooperator A advised that he/she was hired by Martrell Harris to cook cocaine

base into crack cocaine. This cooperator cooked crack cocaine for Harris for several months in

the early 2000s. This cooperator advised that Harris would bring him/her one or more

kilograms of cocaine and they would cook crack cocaine in furtherance of Martrell Harris’s

distribution efforts.




                                                  4
        Case 3:20-cv-00337-JWD-SDJ             Document 1       06/04/20 Page 5 of 14



       11.     Cooperator B advised that he/she was taught by Martrell Harris how to “cut”

heroin. Cooperator B also purchased narcotics from a third party whom Cooperator B

personally saw go to a property owned by Harris to retrieve the narcotics. Cooperator B would

meet the third party to purchase cocaine numerous times between the late 2000s and 2013.

       12.     Cooperator C advised that Martrell Harris provided him/her with narcotics and

money on multiple occasions between 2010 and 2015. Cooperator C added that he/she usually

received heroin from Harris.

       13.     Cooperator D sampled and tested illegal narcotics at a residence in Houston,

Texas, for Martrell Harris on several occasions in 2018, with him present. Cooperator D also

tested heroin for Harris in Baton Rouge between 2015 and 2018, both times with him present.

       14.     Cooperator E advised that he has known Martrell Harris since the mid-1990s.

This cooperator advised that Harris was his/her boss and leader of his own drug trafficking

organization. This cooperator has been paid in illegal narcotics for work for Harris. This

cooperator advised that not many people could buy drugs directly from Martrell Harris. Only

the subjects who were at the top of the organization could get narcotics directly from him. This

cooperator observed Harris and his associates cook crack cocaine on many occasions.

       15.     Cooperator F purchased large quantities of cocaine on several occasions from

Martrell Harris between approximately 2007 and 2012.

                                  Martrell Harris’ Companies

       16.     According to the Louisiana Secretary of State’s Office corporate database,

Martrell Harris was listed as the registered agent and only officer of a purported business called

T&H Sons & Trucking, LLC (“T&H Trucking”), 3523 Mission Drive, Baton Rouge, Louisiana.

3523 Mission Drive is a residence on a residential street in Baton Rouge. On or about May 27,



                                                 5
         Case 3:20-cv-00337-JWD-SDJ            Document 1       06/04/20 Page 6 of 14



2005, this company obtained a business license from the Louisiana Secretary of State’s Office to

initiate this trucking business. This license was revoked on August 18, 2009. Louisiana

Department of Labor records indicate no wages earned by any employees of T&H Trucking and

no tax returns filed from approximately 2015 to the present. Additionally, a review of bank

accounts utilized by Martrell Harris purportedly for business purposes reflect no sales tax

payments submitted to the Louisiana Department of Revenue for T&H Trucking in 2015 through

2018.

        17.    Additionally, Louisiana Secretary of State records revealed that Martrell Harris

was listed as the registered agent and only officer of a purported business called Harris & Sons

Construction, LLC, 3523 Mission Drive, Baton Rouge, Louisiana. This company obtained a

business license on May 17, 2012; this license was revoked on August 21, 2015. There were no

other records with the Louisiana Secretary of State’s office indicating a trucking business.

        18.    According to the records of the Texas Secretary of State, on October 26, 2017,

HARRIS obtained a business license for T&H Construction, LLC, listing 5621 Van Zandt Street,

Houston, Texas, as its business address. Additionally, Harris listed himself as the sole manager

of the business, and listed 5621 Van Zandt Street as his address. T&H Construction forfeited its

active status on January 25, 2019.

                        Purchases of Real Property by Martrell Harris

        19.    Martrell Harris has purchased numerous properties, many of them with cash. He

owns numerous properties in East Baton Rouge Parish and some in Texas including a residence

in Spring, Texas, worth approximately $1.5 million. This residence in Texas is the last-known




                                                 6
          Case 3:20-cv-00337-JWD-SDJ                    Document 1          06/04/20 Page 7 of 14



personal residence and the address for his purported business operations. 1 According to

conveyance records from East Baton Rouge Parish, Harris purchased five single-family

dwellings and one quad-plex multi-family dwelling from 2006 through 2012 for a total of

approximately $137,000 in cash.

                   Purchase and financing of Martrell Harris’ residence in Texas

         20.      On January 21, 2015, approximately eight months after the purchase of the

defendant property, Martrell Harris purchased the lot on which his personal residence was built.

Harris paid $165,000.00 in cash for the lot. Records obtained from the title company that

conducted the closing indicate that Harris funded the $165,000.00 cash purchase of the lot with

three official checks: an official check from Capital One Bank dated 01/21/2015 in the amount of

$30,069.49, an official check from JP Morgan Chase Bank dated 01/20/2015 in the amount of

$115,000.00, and an official check from Pelican State Credit Union dated 01/16/2015 in the

amount of $20,000.00.

         21.      On April 24, 2015, Martrell Harris applied for a $700,000 construction loan with

Bancorp South. In the application, he listed his total monthly income as $17,445.83, with

$9,195.83 originating from rental income and $8,250 earned from his trucking company, T&H

Trucking. He also listed that his primary residence for the previous five years was 37349 Ski

Side Avenue, Prairieville, LA. Martrell Harris signed the acknowledgement on the loan

application indicating that all of the information that he provided in the loan application was true

and correct. Bancorp South relied on the information in the loan application provided by Harris,

including Harris’ account of his monthly income, to approve him for this loan.



1
 Harris is currently a fugitive from two murder warrants issued by the 19th Judicial District, State of Louisiana.
His current whereabouts are unknown.


                                                          7
          Case 3:20-cv-00337-JWD-SDJ                  Document 1        06/04/20 Page 8 of 14



        22.      From this construction loan, Martrell Harris drew down approximately $365,000

of the total available credit. 2 These proceeds of the bank loan were used to build the residence

at 27551 South Lazy Meadow Way. Fannie Mae currently holds this mortgage and Flagstar

Bank services the loan. Fannie Mae’s current exposure is approximately $365,000.

                         Records pertaining to Martrell Harris’ companies

        23.      In the Bancorp South records, an officer noted that Martrell Harris used his

trucking company to deliver or transport goods. The bank records did not reveal the existence

of any trucking-related expenses including expenses for payroll, truck maintenance, gas, or

insurance. The investigation has not revealed the existence of any trucks for T&H Trucking.

        24.      In February 2020, agents from the ATF and other law enforcement officers

executed a search warrant of the defendant property which was the purported business location

for T&H Trucking. During the search of the residence, the only documentation located

associated with T&H Trucking was from a stack of receipts from approximately 2005 to 2006.

Furthermore, no records were found pertaining to T&H Construction.

        25.      The investigation did not reveal evidence to support Martrell Harris’ claim of

earning $9,195 per month in rental income. The bank records did reveal some deposits

purporting to be rental income payments. However, the bank records do not support the

existence of rental property income near $9,000 per month.

                             Operations of a Legitimate Trucking Company

        26.      To determine whether or not a trucking business is a cash-intensive business and

would normally maintain any records, ATF agent Carroll Landry interviewed the owner of a



2
  Harris’ loan was subsequently repurchased by another lender. On March 30, 2017, Harris refinanced his loan with
the new holder of the loan, Western Mortgage, for $380,000.


                                                       8
         Case 3:20-cv-00337-JWD-SDJ             Document 1       06/04/20 Page 9 of 14



trucking business which has been in operation for over ten years. The owner advised that cash

is rarely used in the trucking business. He advised that a trucking company has three major

expenses: fuel, tires, and maintenance. Even a small trucking company would likely spend

thousands of dollars in fuel each month. Large truck tires are expensive to purchase and to

repair. Spending cash for any of these expenses would be counter-productive for a legitimate

trucking business because they could not be used to track expenses and to reduce federal and

state tax liability. Furthermore, a legitimate trucking business would have numerous records.

These would include not just records of fuel, tires, and maintenance, but also for business

insurance, truck insurance, worker’s compensation, business licenses, and employees.

                                               LAW


       21 U.S.C. § 881(a)(6) provides that the following shall be subject to forfeiture to the United

       States:

          “All moneys, negotiable instruments, securities, or other things of value
          furnished or intended to be furnished by any person in exchange for a controlled
          substance or listed chemical in violation of this subchapter, all proceeds
          traceable to such an exchange, and all moneys, negotiable instruments, and
          securities used or intended to be used to facilitate any violation of this
          subchapter.”

                                       BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(6) because it represents a thing of value furnished by any person in exchange for a

controlled substance or listed chemical in violation of subchapter I of Chapter 13 of Title 21, and/or

represents proceeds traceable to the exchange of moneys for controlled substances or listed

chemicals, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq.




                                                  9
        Case 3:20-cv-00337-JWD-SDJ             Document 1       06/04/20 Page 10 of 14



       Based on the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C. §

881(a)(6).

       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.


                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY


                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: john.casey@usdoj.gov




                                                 10
Case 3:20-cv-00337-JWD-SDJ   Document 1   06/04/20 Page 11 of 14
                    Case 3:20-cv-00337-JWD-SDJ                 Document 1       06/04/20 Page 12 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Louisiana


             UNITED STATES OF AMERICA                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-CV-337-
                                                                 )
56.40 Acres in E. Feliciana Parish, State of Lousiana            )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 56.40 Acres in East Feliciana Parish, State of Louisiana




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: J. BRAD CASEY
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                     Case 3:20-cv-00337-JWD-SDJ                       Document 1      06/04/20 Page 13 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-CV-337-

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                               Case 3:20-cv-00337-JWD-SDJ Document 1 06/04/20 Page 14 of 14
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
                                                                                                             56.40 Acres in East Feliciana Parish, State of Louisiana
United States of America

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          Title 21 United States Codes Section 801 et seq.
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH

9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
06/04/2020                                                             /s/: J. Brady Casey
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
